                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


LARRY DONNELL EATON, SR.,

                            Plaintiff,

v.                                                       Case No. 3:18-cv-921-J-34MCR

WINN-DIXIE STORES, INC.,

                            Defendant.



                                         ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss Complaint and

Incorporated Memorandum of Law (Doc. 6; Motion) filed on September 14, 2018. In the

Motion, Defendant asserts that this case should be dismissed for lack of subject matter

jurisdiction as the amount in controversy is less than $75,000.00. See generally Motion.

Plaintiff has filed a response in opposition to the Motion. See Plaintiff’s Motion to Object

to a Dismissal (Doc. 7; Response) filed on September 20, 2018. For the reasons set forth

below, the Court finds that the Motion is due to be granted.

       Federal courts are courts of limited jurisdiction and therefore have an obligation to

inquire into their subject matter jurisdiction. See Kirkland v. Midland Mortg. Co., 243 F.3d

1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d 1092,

1095 (11th Cir. 1994). This obligation exists regardless of whether the parties have

challenged the existence of subject matter jurisdiction. See Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well settled that a federal court

is obligated to inquire into subject matter jurisdiction sua sponte whenever it may be
lacking”). “In a given case, a federal district court must have at least one of three types

of subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to

28 U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir.

1997).

         Plaintiff initiated this action on July 27, 2018. See Complaint (Doc. 1). In the

Complaint, Plaintiff specifically alleges damages in the amount of $10,000.00. See

Complaint at 4. For this Court to have diversity jurisdiction over this matter, Plaintiff’s

damages must exceed $75,000.00. See 28 U.S.C. § 1332. Because Plaintiff fails to

establish any other basis for the Court’s subject matter jurisdiction over his claims, the

Court will grant the Motion and dismiss this case without prejudice. Accordingly, it is

         ORDERED:

         1. Defendant’s Motion to Dismiss Complaint and Incorporated Memorandum of

            Law (Doc. 6) is GRANTED.

         2. This case is DISMISSED WITHOUT PREJUDICE.

         3. The Clerk of the Court is directed to terminate any pending motions and

            deadlines and close the file.
           4. Although Plaintiff has no right to a refund of his filing fee, in this limited

               circumstance, the Court will exercise its discretion to direct the Clerk of the

               Court to return to Plaintiff his full filing fee.1

           DONE AND ORDERED in Jacksonville, Florida this 18th day of March, 2019.




ja


Copies to:

Counsel of Record

Pro Se Party




1
    Plaintiff is cautioned that if he files further actions in this Court, he will not receive such a courtesy.
